Name: Commission Regulation (EC) No 2179/94 of 6 September 1994 on specific measures for the application of Regulations (EC) No 220/94, (EC) No 1018/94, (EC) No 1066/94, (EC) No 1067/94, (EC) No 1323/94, (EC) No 1491/94 and (EC) No 1508/94, relating to sales of beef held by the intervention agency of the United Kingdom
 Type: Regulation
 Subject Matter: trade policy;  animal product;  food technology;  Europe;  tariff policy;  marketing
 Date Published: nan

 7. 9 . 94 Official Journal of the European Communities No L 233/11 COMMISSION REGULATION (EC) No 2179/94 of 6 September 1994 on specific measures for the application of Regulations (EC) No 220/94, (EC) No 1018/94, (EC) No 1066/94, (EC) No 1067/94, (EC) No 1323/94, (EC) No 1491/94 and (EC) No 1508/94 , relating to sales of beef held by the intervention agency of the United Kingdom it is therefore appropriate to allow the operators to apply for the cancellation of their contracts and the releasing of the guarantees ; Whereas the beef sold pursuant to Regulations (EC) No 220/94, (EC) No 1066/94 and (EC) No 1508/94 is to be exported to third countries ; whereas the meat sold pursuant to Regulation (EC) No 1323/94 may be used without restrictions ; whereas the operators can be expected, if they face any problems resulting from the new veterinary rules in marketing the product within or outside the Community, to seek alternative outlets ; whereas it is therefore appropriate to provide for a three ­ month extension of the time limits set out in the above Regulations for taking over and exporting the meat ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ^), as last amended by Regulation (EC) No 1884/94 (2), and in particular Article 7 (3) thereof, Whereas pursuant to Commission Regulations (EC) No 220/94 (3), (EC) No 1018/94 (4), (EC) No 1066/94 (*), (EC) 1067/94 (% (EC) No 1323/94 Q, (EC) No 1491 /94 (8) and (EC) No 1 508/94 (*), sales have been opened relating to beef held by the intervention agencies of various Member States ; whereas certain quantities have not yet been taken over or physically withdrawn by the operators concerned ; whereas those quantities, in so far as they come from the intervention stocks of the United Kingdom, may no longer be eligible to be sent from the territory of the United Kingdom to other Member States as a conse ­ quence of the reinforced veterinary rules set out in Commission Decision 94/474/EC of 27 July 1994 concerning certain protection measures relating to bovine spongiform encephalopathy and repealing Decisions 89/469/EEC and 90/200/EEC (10) ; whereas difficulties in exporting the meat in question to third countries may also arise ; whereas it is therefore necessary to take specific measures in order to avoid this new situation damaging the interests of the operators concerned ; Whereas the beef sold pursuant to Regulations (EC) No 1067/94 and (EC) No 1491 /94 is to be processed within the Community ; whereas it is therefore appropriate to give the operators the choice applying either for the cancellation of their contracts and the releasing of their guarantees or for a three-month extension of the time limits set out in the above Regulations for taking over and processing the beef ; Whereas the beef sold pursuant to Regulation (EC) No 1018/94 is to be delivered to the Canary Islands ; whereas HAS ADOPTED THIS REGULATION : Article 1 1 . Where any operator has, pursuant to Regulations (EC) No 1018/94, (EC) No 1067/94 and (EC) No 1491 /94, been sold beef held by the intervention agency of the United Kingdom :  which has not yet been taken over or physically with ­ drawn from the cold-store concerned, and  which, according to the provisions of Decision 94/474/EC, may not be delivered to the processing establishments mentioned in the offer as required by Article 2 ( 1 ) (b) of Regulations (EC) No 1067/94 and (EC) No 1491 /94, or to the Canary Islands as required by Regulation (EC) No 1018/94, he shall be entitled on application : (') OJ No L 148, 28 . 6. 1968 , p. 24. 0 OJ No L 197, 30. 7. 1994, p. 27 . (3) OJ No L 28, 2. 2. 1994, p. 12. (4) OJ No L I 12, 3 . 5. 1994, p. 5 . 0 OJ No L 117, 7. 5. 1994, p. 7. (*) OJ No L 117, 7. 5. 1994, p. 11 . o OJ No L 144, 9. 6. 1994, p. 3 . (*) OJ No L 161 , 29. 6. 1994, p. 14. (a) in respect of the quantities concerned by Regulations (EC) No 1067/94 and (EC) No 1491 /94, to an exten ­ sion of three months of the time limits set out in the above Regulations for taking over and processing the meat, or to the cancellation of the concluded sales contract and the release of the guarantees lodged, and if applicable, to the return of the purchase price paid ; O OJ No L 162, 30. 6. 1994, p . 27 . (10) OJ No L 194, 29. 7. 1994, p . 96. No L 233/12 Official Journal of the European Communities 7. 9 . 94 1067/94 and (EC) No 1491 /94 relating to the taking over and the processing of the quantities concerned. Article 2 The time limits for taking over and exporting of the beef held by the intervention agency of the United Kingdom allocated or sold pursuant to Regulations (EC) No 220/94, (EC) 1066/94, (EC) 1323/94 and (EC) No 1508/94 shall be extended by three months. (b) in respect of the quantities concerned by Regulation (EC) No 1018/94, to the cancellation of the concluded sales contract and the release of the guarantees lodged, and if applicable, to the return of the purchase price paid . 2 . Any application referred to in paragraph 1 shall be submitted to the intervention agency of the United Kingdom. It shall be accompanied : (a) by a declaration by the operator that he waives all his rights in relation to the quantities concerned ; and (b) by a certificate issued by the veterinary authorities of the United Kingdom certifying that, according to the provisions of Decision 94/474/EC, the quantities concerned may not be delivered to the processing establishments mentioned in the offer as required by Article 2 ( 1 ) (b) of Regulations (EC) No 1067/94 and (EC) No 1491 /94, or to the Canary Islands. 3 . The provisions of the present Regulation are without prejudice to the rules set out in Regulations (EC) No Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1994. For the Commission Rene STEICHEN Member of the Commission